Citation Nr: 0428628	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right wrist and 
hand disorder.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired 
psychiatric disability.

5.  Entitlement to service connection for residuals of a 
right hip disability, to include as secondary to a service-
connected right knee disability.

6.  Entitlement to service connection for a dislocation of 
the left shoulder.

7.  Entitlement to service connection for a left elbow 
disorder.

8.  Entitlement to service connection for residuals of a back 
injury.

9.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for a right elbow and arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from March 1979 to May 
1982.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision rendered by the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran was afforded a hearing before RO personnel in 
August 2000.  A transcript of this hearing has been 
associated with the claims folder.




REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has raised 
the issue of service connection for a right hip disability, 
as secondary to his service-connected right knee disability.  
However, he has not been notified of the information and 
evidence necessary to substantiate his secondary service 
connection claim, and which party is responsible for 
attempting to obtain any such information or evidence.  
Although the veteran was provided a VCAA notice letter in 
March 2004, it did not address this issue.  Until the veteran 
is provided notice as to what information and evidence is 
needed to substantiate his claim, it is not possible to 
demonstrate either that there is no possible information or 
evidence that could be obtained to substantiate the veteran's 
claim or that there is no reasonable possibility that any 
required VA assistance would aid in substantiating this 
claim.  See 38 U.S.C.A. § 5103A(a)(2).

The Board notes that in annotations to a copy of a 
Supplemental Statement of the Case dated in January 2003, the 
veteran indicated that some of his VA treatment records are 
still outstanding.  Specifically, he indicated that the 
following records have not yet been associated with the 
claims folder:  (1) treatment records from the Little Rock 
VAMC, dated from December 1997 to December 1998; (2) 
treatment records from the Alexandria VAMC, dated from 1982 
to May 1987, and from 1993 to 1996; and (3) treatment records 
from the Shreveport VAMC, dated from 1996 to 1997.  As VA has 
a duty to request all available and relevant records from 
federal agencies, the Board finds that a search for any 
additional service medical records should be completed by the 
RO.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).

Additionally, at his August 2000 hearing, the veteran 
testified that he suffered several injuries during service.  
First, he indicated that, during service, he suffered (1) a 
hyperextension injury to the right wrist in 1982; (2) a fall 
on his back from a tower in 1979; and (3) a shoulder injury 
when grabbing a "mount-out box [that had fallen] off [a] 
forklift."  The veteran also indicated that his hip has been 
"wor[n] out" as a result of his service-connected right 
knee buckling, causing him to fall.  As a layperson, the 
veteran is competent to provide evidence of the occurrence of 
observable symptoms and events during service; however, a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

The Board also notes that the veteran received treatment for 
left elbow pain in June 1980, while on active duty, and that 
he has a current diagnosis of fibromyalgia.  Given the 
veteran's testimony and the uncertainty as to the etiology of 
his various disorders, on remand he should be afforded an 
appropriate VA examination(s) to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

Further, in December 2000, the veteran signed an 
"Authorization for Source to Release Information to the 
Social Security Administration (SSA)" (Form SSA-827).  The 
RO should determine whether the veteran has applied for 
Social Security Administration (SSA) disability benefits and 
any records used by the SSA in making a disability decision 
in the veteran's case.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied as to 
each issue, including the secondary 
service connection issue with 
respect to the veteran's right hip.  
The veteran should be requested to 
provide any evidence in his 
possession that pertains to his 
claim.

2.  The RO should obtain copies of 
treatment records for the veteran 
from the Little Rock VAMC dated from 
December 1997 to December 1998; the 
Alexandria VAMC, dated from 1982 to 
1987, and from 1993 to 1996; and the 
Shreveport VAMC, dated from 1996 to 
1997.

3.  The RO should obtain copies of 
all decisions made by the SSA as 
to the veteran, and the medical 
records relied upon by the SSA in 
making its decisions.

4.  The RO should schedule the veteran 
for an examination(s) by an 
appropriate specialist to determine 
the etiology of his right wrist and 
hand disorder; his right hip injury, 
his left elbow disorder, and his back 
disorder.  The claims folder must be 
made available to the examiner(s) for 
review.  The examiner(s) should elicit 
from the veteran his account of these 
disabilities and any in-service 
injury.  After reviewing the records 
and examining the veteran, the 
examiner is requested to express 
opinions as to the following 
questions:

?	What is the likely etiology for 
the veteran's right wrist and 
hand disorder, his right hip 
injury, his left elbow disorder, 
and his back disorder?

?	Is it at least as likely as not 
that the veteran's right wrist 
and hand disorder, his right hip 
injury, his left elbow disorder, 
and his back disorder was caused 
or aggravated by an injury 
incurred during the veteran's 
military service?

?	Is it at least as likely as not 
that the veteran's right hip 
disorder is proximately caused or 
aggravated by any current right 
knee pathology?

5.  The RO then should re-adjudicate 
the veteran's claims in light of the 
evidence added to the record since the 
last Supplemental Statement of the 
Case (SSOC).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


